


Exhibit 10.1

NEW ULM TELECOM, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of July, 2006, by and between New Ulm Telecom, Inc. (the “Company”), and
Barbara Bornhoft (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to provide the Executive with specified benefits in
the event of Executive’s termination of employment under certain circumstances
and to enter into mutual covenants in exchange for such benefits, and the
Executive desires to enter into this Agreement and to accept such benefits,
subject to the terms and provisions of this Agreement;

 

NOW, THEREFORE, In consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

 

1.

Definitions.

 

A.            “Affiliate” of a person or other entity shall mean a person or
other entity that directly or indirectly controls, is controlled by, or is under
common control with the person or other entity specified.

 

B.            “Annual Incentive Award” shall mean the annual incentive
compensation that may be paid to the Executive under the New Ulm Telecom
Management Incentive Plan, as specified in Section 3 below and in the New Ulm
Telecom Management Incentive Plan document.

 

C.            “Board” shall mean the Board of Directors of the Company.

 

 

D.

“Cause” shall mean:

 

 

(1)

gross malfeasance of the Executive of a material nature;

 

(2)           the Executive is convicted of a felony or pleads nolo contendere
(i.e., no contest) or guilty to a felony under Minnesota law or other federal,
state or local law;

 

(3)           willful misconduct of the Executive with regard to the Company
having a material adverse effect on the Company; and

(4)           refusal to, or failure to attempt in good faith to, perform the
Executive’s duties or to follow the written legal direction of the Board.

 

 

E.

“Change of Control” shall mean the occurrence of any of the following events:

 

 


--------------------------------------------------------------------------------


(1)           the sale, exchange, lease or other disposition of all or
substantially all of the assets of the Company to a person or group of related
persons (as such terms are defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934),

 

(2)           a merger or consolidation as a result of which 50% or more of the
voting securities of the Company are held by third parties,

 

 

(3)

a sale to a third party of more than 50% of the voting securities of the
Company,

 

(4)           a change in the composition of the Board such that the individuals
who, as of the Effective Date, constitute the Board cease for any reason to
constitute a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election, by the company’s
stockholders was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Board as of the
Effective Date.

 

F.            Disability” shall mean the definition(s) of disability under the
terms of the disability insurance policy or policies that may be provided to the
Executive.

 

 

G.

“Effective Date” shall mean the date as of which this Agreement was entered
into.

 

 

H.

“Term of Agreement” shall mean the period specified in Section 2 below.

 

I.             “Termination for Good Reason” shall mean termination by the
Executive of her employment at the Executive’s initiative following the
occurrence of any of the following events without her prior written consent:

 

(1)           a reduction in the Executive’s base salary or other cash
compensation or in her ability to participate in or to receive benefits from any
welfare benefit and/or compensation plans without a counter-balancing increase
in another element of Executive’s welfare benefits and/or total compensation
package;

 

(2)           a material diminution in the Executive’s duties or the assignment
to the Executive of duties which are materially inconsistent with her duties or
which materially impair the Executive’s ability to function as the Vice
President of the Company;

 

(3)           the relocation of the Company’s principal office, or the
Executive’s own office location, as assigned to the Executive by the Company to
a location more than 35 miles from New Ulm, Minnesota.

 

 

2.

Term of Agreement.

The Term of Agreement shall begin on the Effective Date, and shall extend to
July 1, 2007, and then shall automatically renew for successive one (1) year
terms, unless terminated on a written notice given by either Party 90-days prior
to the Effective Date of the renewal period. Notwithstanding the foregoing, the
Term of Agreement may be earlier terminated by either Party in accordance with
the provisions of Section 5 below.

 

2


--------------------------------------------------------------------------------


 

3.

Salary and Incentive Compensation

 

A.            Base Salary. Base salary shall be paid at a rate of $110,000 per
annum. This base salary may be increased, but not decreased, annually by the
Board. The Board may consider the Executive’s performance, the financial
strength of the Company, and the competitive market in determining salary
increases each year.

 

 

B.

Incentive Compensation.

 

(1)           The Executive may, at the Board’s discretion, be awarded incentive
compensation under the New Ulm Telecom Management Incentive Plan, in the form of
a cash incentive (Annual Incentive Award) on an annual basis.

 

(2)           The target incentive for the Executive is 15% of base salary. The
maximum incentive award payable under the plan is 30% of base salary (2 times
the target). The minimum incentive award payable under the plan is $0.

 

(3)           Annual Incentive Awards are determined as described in the New Ulm
Telecom Management Incentive Plan document, and are generally based on net
income, operating revenue and customer service performance versus goal.

 

(4)           The Board will approve the Executive’s incentive plan goals for
each year by the end of the first quarter of that year. After the fiscal year
has been completed and performance results have been audited and approved by the
Board, the Board will assess performance results versus goal. If available,
Annual Incentive Awards are typically paid within two and one-half months
following the end of the fiscal year.

 

 

4.

Benefits

 

A.            Standard Benefits. The Executive shall be eligible to participate
in standard employee benefit programs (including medical, dental, life and
disability insurance, which shall be effective as of and from the date of the
employment hereunder) as the Company shall maintain from time-to-time for the
benefit of all employees.

 

B.            Automobile Reimbursement. The Executive will be reimbursed for all
automobile expenses related to business travel, including vehicle lease or
payment costs approved by the Board. All personal use of the automobile provided
to the Executive will be tracked and reported separately as W-2 income to the
Executive.

 

C.            Vacation. The Executive shall be entitled to five (5) weeks paid
vacation and three (3) personal days per annum under the Company’s paid time off
program for executives, and with such additional paid vacation time as the Board
may reasonably determine or is consistent with the Company’s vacation policy as
is exists from time-to-time. Unused vacation shall accrue on an annual basis and
will be paid on termination. The maximum amount of vacation that may be paid on
termination is equal to the annual accrual rate multiplied by 2, or 10 weeks.

 

 

5.

Termination of Employment

 

A.            Termination Due to Death. In the event that the Executive’s
employment is terminated due to her death, the Executive’s estate or her
beneficiaries, as the case may be, shall be entitled to the following benefits:

 

3


--------------------------------------------------------------------------------


 

(1)

Base salary through the end of the month in which death occurs;

 

(2)           Annual Incentive Award for the year in which the Executive’s death
occurs, equal to the target award for that fiscal year, payable in a single
installment promptly after her death.

 

B.            Termination Due to Disability. In the event that the Executive’s
employment is terminated due to her Disability, he shall be entitled to the
following benefits:

 

(1)           Disability benefits in accordance with the long-term disability
program then in effect for the Executive;

 

 

(2)

Base salary through the end of the month in which disability benefits commence;

 

(3)           Annual Incentive Award for the year in which the Executive’s
termination occurs, equal to the target award for that fiscal year, payable in a
single installment promptly after her termination.

 

 

C.

Termination by the Company for Cause.

 

(1)           A termination for Cause shall not take effect unless the
provisions of this paragraph (1) are complied with. The Executive shall be given
written notice by the Board of the intention to terminate him for Cause, such
notice (A) to state in detail the particular act or acts or failure or failures
to act that constitute the grounds on which the proposed termination for Cause
is based and (B) to be given within six months of the Board learning of such act
or acts or failure or failures to act. The Executive shall have 30 calendar days
after the date that such written notice has been given to the Executive in which
to cure such conduct to the extent such cure is possible. If, at the end of the
thirty day period, the Board confirms that, in its judgment, grounds for Cause
on the basis of the original notice still exist, the Executive shall thereupon
be terminated for cause.

 

 

(2)

In the event the Company terminates the Executive’s employment for Cause:

 

(a)           Executive shall be entitled to base salary through the date of the
termination; and

 

(b)           The Executive will forfeit the Annual Incentive Award earned
during the fiscal year in which she terminated.

 

D.            Termination without Cause or Termination for Good Reason. In the
event the Executive’s employment is terminated by the Company without Cause,
other than due to Disability or death, or in the event there is a Termination
for Good Reason, the Executive shall be entitled to the following benefits:

 

 

(1)

Base salary through the date of termination;

 

(2)           Base salary, at the annualized rate in effect on the date of
termination, for a period of twelve (12) months following such termination.

 

4


--------------------------------------------------------------------------------


E.            Termination resulting from a Change in Control. If, within 12
months of a Change in Control, the Executive’s employment is terminated by the
Company without Cause, other than due to Disability or death, or if there is a
Termination for Good Reason, the Executive shall be entitled to receive the
following benefits:

 

 

(1)

Base salary through the date of termination;

 

 

(2)

Lump sum award equal to twelve (12) months of base salary, paid following
termination.

 

 

F.

Voluntary Termination; Retirement.

 

(1)           A termination of Employment by the Executive on her own
initiative, other than a termination due to death or Disability or a Termination
for Good Reason or retirement following the end of the Term of Employment, shall
have the same consequences as provided in Section 5(C)(2) for a termination for
Cause. A voluntary termination under this Section 5(F) shall be effective 30
calendar days after prior written notice is received by the Company.

 

G.           No Mitigation; No Offset. In the event of any termination of
employment under this Section 5, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain.

 

H.           Nature of Payments. Any amounts due under this Section 5 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

 

 

6.

Confidentiality.

 

A.            The Executive agrees that he will not, at any time during the Term
of Agreement or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any subsidiary or Affiliate of the
Company, obtain during the course of her employment, except as required in the
course of such employment or with the written permission of the company or, as
applicable, any subsidiary or Affiliate of the Company or as may be required by
law, provided that, if the Executive receives legal process with regard to
disclosure of such information, he shall promptly notify the Company and
cooperate with the Company in seeking a protective order.

 

B.            The Executive agrees that at the time of the termination of her
employment with the Company, whether at the instance of the Executive or the
Company, and regardless of the reasons therefor, she will deliver to the
Company, and not keep or deliver to anyone else, any and all notes, files,
memoranda, papers and, in general, any and all physical matter containing
information, including any and all documents significant to the conduct of the
business of the Company or any subsidiary or Affiliate of the Company which are
in her possession, except for any documents for which the Company or any
subsidiary or Affiliate of the Company has given written consent to removal at
the time of the termination of the Executive’s employment and her personal
rolodex, phone book and similar items.

 

C.            The Executive agrees that the Company’s remedies at law would be
inadequate in the event of a breach or threatened breach of this Section 6;
accordingly, the Company shall be entitled, in addition to its rights at law, to
an injunction and other equitable relief without the need to post a bond.

 

5


--------------------------------------------------------------------------------


 

7.

Noncompetition and Nonsolicitation.

 

A.            During the Term of Agreement, and for a period of 12 months after
the date the Executive’s employment terminates, the Executive shall not, without
the prior approval of the Board, in the same or a similar capacity, engage in or
invest in, or aid or assist anyone else in the conduct of any business which
directly competes with the business of the Company and its subsidiaries and
Affiliates as conducted during the term hereof. In any court of competent
jurisdiction shall determine that any of the provisions of this Section 7 shall
not be enforceable because of the duration or scope thereof, the parties hereto
agree that said court shall have the power to reduce the duration and scope of
such provision to the extent necessary to make it enforceable and this Agreement
in its reduced form shall be valid and enforceable to the extent permitted by
law; and

 

B.            During the Term of Agreement and for a period of 12 months after
the date the Executive’s employment terminates, Executive shall not attempt,
directly or indirectly, to induce any employee of the Company, or any subsidiary
or any Affiliate thereof, to be employed or perform services elsewhere.

 

C.            Subject to the provisions of Sections 7(A), 7(B) and 7(D) and
notwithstanding any other provisions of this Agreement, any and all payments
(except those made from Company-sponsored tax-qualified pension or welfare
plans), benefits or other entitlements to which the Executive may be eligible in
accordance with the terms hereof, may be forfeited, whether or not in pay
status, at the discretion of the Company, if the Executive breaches the
provisions as set forth in Section 7(A) or 7(B). The payments, benefits and
other entitlements hereunder are being made in part in consideration of the
obligations of this Section 7 and in particular the post-employment payments,
benefits and other entitlements are being made in consideration of, and
dependent upon, compliance with this Section 7.

 

D.            Anything in Section 7(C) to the contrary notwithstanding, no
forfeiture or cancellation shall take place with respect to any payments,
benefits or entitlements hereunder or under any other award agreement, plan or
practice unless the Company shall have first given the Executive written notice
of its intent to so forfeit, or cancel or pay out and Executive has not, within
30 calendar days of giving such notice, ceased such unpermitted activity,
provided that the foregoing prior notice procedure shall not be required with
respect to:

 

(1)         An activity which the Executive initiated after the Company had
informed the Executive in writing that it believed such activity violated
Section 7(A) or 7(B);

 

(2)         Any competitive activity regarding products or services which are
part of a line of business which represents more than 5% of the Company’s
consolidated gross revenues for its most recent completed fiscal year at the
time the competitive activity commences.

 

E.            Nothing in this Section 7 shall prohibit the Executive from being
a passive owner of not more than one percent of the outstanding common stock,
capital stock and equity of any firm, corporation or enterprise so long as the
Executive has no active participation in the management of business of such
firm, corporation or enterprise.

 

 

8.

Resolution of Disputes.

 

Any disputes arising under or in connection with this Agreement shall be
resolved by third party mediation of the dispute and, failing that, by binding
arbitration, to be held in New Ulm, Minnesota, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Each Party shall bear her or its own costs of mediation, arbitration or
litigation, except that the Company shall bear all such costs if the Executive
prevails in such mediation, arbitration or litigation on any material issue.

 

6


--------------------------------------------------------------------------------


 

9.

Indemnification.

 

A.            The Company agrees that if the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent legally permitted or authorized by the Company’s certificate
of incorporation or by-laws or resolutions of the Company’s Board of Directors
or, if greater, by the laws of the State of Minnesota, against all cost,
expense, liability and loss (including, without limitation, attorney’s fees,
judgments, fines, ERISA excise taxes or other liabilities or penalties and
amounts paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the executive’s
heirs, executors and administrators. The Company shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 30 calendar days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

 

B.            Neither the failure of the Company (including its Board,
independent legal counsel or members) to have made a determination prior to the
commencement of any proceeding concerning payment of amounts claimed by the
Executive under Section 9(A) above that indemnification of the Executive is
proper because she has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
members) that the Executive has not met such applicable standard of conduct,
shall create a presumption that the Executive has not met the applicable
standard of conduct.

 

C.            The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering the Executive to the extent the
Company provides such coverage for its other executive officers.

 

 

10.

Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale of
assets or liquidation as described in the preceding sentence, it shall take
whatever action it reasonably can in order to cause such assignee or transferee
to expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than her rights to compensation
and benefits, which may be transferred only by Will or operation of law.

 

7


--------------------------------------------------------------------------------


 

11.

Representation.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents that the performance of her
obligations under this Agreement will not violate any agreement between her and
any other person, firm or organization that would be violated by the performance
of her obligations under this Agreement.

 

 

12.

Entire Agreement.

 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

 

13.

Amendment or Waiver.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive and approved by the Board.

 

 

14.

Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

 

15.

Survivorship.

 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the Parties hereunder shall survive any termination of the
Executive’s employment. This Agreement itself (as distinguished from the
Executive’s employment) may not be terminated by either Party without the
written consent of the other Party.

 

8


--------------------------------------------------------------------------------


 

16.

References.

 

In the event of the Executive’s death or a judicial determination of her
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to her beneficiary, estate or other legal
representative.

 

 

17.

Governing Law/Jurisdiction.

 

This Agreement shall be governed in accordance with the laws of Minnesota
without reference to principles of conflict of laws.

 

 

18.

Notices.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or (c)
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

 

 

If to the Company:

 

New Ulm Telecom, Inc.

27 North Minnesota Street

New Ulm, MN 56073

 

ATTENTION:

Perry Meyer

Board of Directors, Compensation Committee Chair

 

If to the Executive:

 

Barbara Bornhoft

c/o NU Telecom, Inc.

27 North Minnesota Street

New Ulm, MN 56073

 

 

19.

Headings.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first written above.

 

 

 

 

 

NEW ULM TELECOM, INC

Dated:


July 12, 2006

 

By: 


/s/ James P. Jensen

 

 

 

 

James P. Jensen, Chairman of the Board

 

 

 

 

 

 

 

 

 

 

Dated:

July 11, 2006

 

/s/ Barbara Bornhoft

 

 

 

Barbara Bornhoft Vice President/COO

 

 









10


--------------------------------------------------------------------------------